NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

TERRANCE BERNARD GRAHAM,                     )
DOC #Y37057,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4155
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 2, 2018.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender, and
J. L. LeGrande, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.